DETAILED ACTION

1. It is hereby acknowledged that 16/862421 the following papers have been received and placed of record in the file: Remark date 04/29/20

2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA . 
																	
3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
4. Claims 1-10 are objected to because of the following informalities:  Claims 1, 8, 9, 10 recite a URL type.  When an abbreviation is first used in a set it must be fully spelled out.   
Further claims 1, 4-6, 8, 9  have numbers of devices included in the claims which need to be removed.  Appropriate correction is required.



Examiner’s Note:

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Shenoy (US 2020/0296029A1) explains actual metrics may not be identical in all situations, a particular link will generally have similar QoE metrics in each direction. Similarly, when sending probe packets over a complex path consisting of multiple links, while the QoE metrics may not exactly be a combination of the links that make up the complex path, taking a combination of the QoE metrics across each link may still provide accurate estimates of the QoE metrics for the path. As such, estimating the QoE metrics for various links between node devices in the manner described by the techniques of this disclosure may greatly reduce the bandwidth and other resources consumed by the node devices in an effort to reliably determine QoE metrics for the entire network SDN controller  may extrapolate these QoE metrics further than simply the reverse direction for the link. In some examples, SDN controller may also estimate QoE metrics for different logical paths, such as virtual private networks (VPNs), between two node devices where a physical link is already being measured. Further, for a complex path consisting of multiple links, SDN controller may estimate QoE metrics for the complex path by taking a combination of the QoE metrics previously measured on the links making up the complex path. 

ISHII et al(US 20190007236A1) explains terminal side, the IKE authentication/tunnel setup procedure with the first gateway (GW1) is executed. This corresponds to the IKE phases 1 and 2 described above. It may be an IKEv2 authentication tunnel setup. The vEPC  includes an SGW and a PGW. When the setting of the bearer is required, the first gateway (GW1) may function as an MME and transmit a bearer setting request (Create Session Request) to the SGW. In this case, a PGW connected to the packet data network of the connection destination is selected, and a GTP (GPRS (General Packet Radio System) Tunneling Protocol) tunnel is established in the S8 interface between the SGW and the PGW. 
Finkelstein (US 20170085529A1) explains a Layer Two functionality at a customer premise may be extended into a cloud computing arrangement, or more generally referred to herein as the cloud. An architecture  that includes devices configured to enable such an extension. The architecture may include, but is not limited to, a home gateway and various user devices located at a customer premise location. Although a certain number and type of devices are shown at the customer premise location, a different number and/or type of these devices may exist at the customer premises. The devices at the customer premise location may be referred to as Layer Two devices, which may utilize the Media Access Control (MAC) protocol to communicate with each other over one or more home networks.  
Yang (2020/0169856)  explains edge controller receives the device service profile. In response to obtaining the device service profile, edge controller may determine routing authorization available to end device based on the device service profile. For example, an IoT device may not be permitted to access and use a far-edged MEC network based on the type of end device, the types of application services used by the IoT device, the tier of subscription pertaining to end 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7784.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/GERALD A SMARTH/Primary Examiner, Art Unit 2478